Title: Abigail Adams 2d to Lucy Cranch, 4 September 1784
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Lucy,Greenleaf, Lucy Cranch



No. 1
Auteaul september 4th. 1784

Will you not think me very unmindfull of you my Dear Lucy that I have not ere this, written you. Be assured that it has not been for any reason, but Want of time. A want of subject I am realy ashaimed to offer as an appology, however just it may be, when you will undoubedly suppose me presented with subjects every day to employ my pen upon. There is indeed ample scope for the immagination of an observing sentimental mind to employ itself in. You will be better convinced from my letters than from my assureances, that I either always was or have grown very stupid. A person of a sprightly imagination would find ten thousand scources of amusement and entertainment, a description of which would afford a fund of entertainment, which I pass over without even knowing that they exist.
With this crow quil that I now write and the beautifull flower garden of which I have a fine prospect from the Window I am now sitting at, and the voice of a pretty lass in a garden adjoining, would inspire your Sister Betsys imagination with poetical images sufficient to compose ten pages of poetry—while I can only view them as they realy are, and admire the variety of the flowers and their various colours with the exact proportion of their manner of growing, and can only observe upon the crow quil, that it is much smaller than a goose quil, and that I can write much better with it. Dont you think so too Lucy.
Believe me my Cousin that comeing to Europe alters people very little. I think my Mammas head is more Metamorphosed than any think elce about us, unless it is your Cousins waist which the mantuamakers have brought to a much less compass than you would believe it possible. The former, has not gained in point of beauty I assure you. It is naturial I believe for us to suppose that people alter in a few months, if they visit Europe. When we hear from them we expect something new, and agreeable, and when we see them again we expect to find them other kind of beings than what we used to know. These expectations are false and will ever be disappointed. It is best for every one to banish the idea and to expect no more of their friends, than that they are and will be human beings. If they are humane after seing and Liveing in this European World, they deserve some merit I assure you.
We have seen but little French company yet. I have seen but one French Lady or rather I have been in company with but one. She was a Lady of Sixty years of age with whom I dined this week at Dr. Franklins. I wish it were possible to give you a just idea of her. I know not in America any person of any class that would serve as a description, or comparison, unless it is Mrs. Hunt when she is crazy. I could not judge of her conversation as I could not understand a word, but if it was in unison with her dress, and manners, I assure you that I consider myself fortunate that I did not. She was a person of some distinction here, a Widow, who has erected a monument to the memory of her husband. From this circumstance and from the character I had heard of her, I was very much disappointed. It would be very wrong to form a judment of the Ladies in general from this one disagreeable figure. When I become more acquainted I will give you a further idea of them.
One of my Pappas friends the Abbyes who visits us very frequently and, is a Man of a good deel of Wit, tho perhaps past sixty years old, himself, and the youngest of three who visit us, told me the other day that the French Ladies Counted their age, as you do a game of Piquet. They were always twenty Nine till they were sixty.
I have been writing all day to America. A good opportunity presents from hence to London, and I hear that several Ships sail for America in the course of the next week, and I would not fail to write by every opportunity that presents as I well know from experience, the anxiety of not hearing from our friends and especially of the disagreeable situation of mind when a Ship arrives without any letters.
Remember me to all our friends, to Louisa, in particular. I have not time or I would write to her. Write me often Lucy and believe me your friend

A Adams

